                                                                                                               Filed: 2/15/2020 12:10   PM
                                                                                                                                  Clerk
USDC IN/ND case 4:20-cv-00017-JTM-JEM document 1-2 filed 03/16/20 page 1 of 3                                    Jasper County, Indiana

                                                                                                                  Jasper Circuit Court



STATE OF INDIANA                      )                   IN    THE JASPER                          COURT
                                      )   SS:
COUNTY 0F JASPER                                          CAUSE NO             37CO1 -2002-CT-0001 26
                                      )




LaRONDE D.            GILLIS, JR.

           VS.

RODNEY PEWITT AND
LANDSTAR INWAY, INC.


                                     COMPLAINT FOR DAMAGES
           Comes now       the Plaintiff,       LaRonde D.by counsel Ken Nunn Law Office,
                                                                Gillis, Jr.,

and for their cause 0f action against the Defendants, Rodney Pewitt and Landstar Inway, Inc.,
allege and state as follows:


                               STATEMENT AND JURISDICTION
           1.        This is a clear liability collision in which Defendants‘ 20 17 Freightliner tractor
and attached          was negligently driven by Rodney Pewitt causing a collision With the
                    trailer,

vehicle driven by Plaintiff, LaRonde D. Gillis, Jr. As a result 0f the collision, Plaintiffs have
incurred medical expenses, 10st wages, and other special expenses in an amount t0 be proven
at trial   0f this cause.


           2.        Jurisdiction    and venue are appropriate in Jasper County, Indiana, as said
collision occurred Within the boundaries of Jasper County, State 0f Indiana.




                                       FIRST CAUSE OF ACTION

                                    NEGLIGENCE OF TRUCK DRIVER

           3.        Plaintiffs reallege    and incorporate herein by reference paragraphs              1   through 2
above as        if fully restated   verbatim.


           4.        On 0r about December           11,   2018 Defendant Rodney Pewitt negligently drove
a tractor-trailer striking the vehicle driven              by   Plaintiff,   LaRonde D.   Gillis, Jr.



           5.Defendant Rodney Pewitt had a duty t0 operate his tractor trailer in a safe and
reasonable manner.
USDC IN/ND case 4:20-cv-00017-JTM-JEM document 1-2 filed 03/16/20 page 2 of 3


        6.         Defendant Rodney Pewitt failed in the above mentioned duties and is therefore
negligent.


        7.         Defendant Rodney Pewitt’ s negligence was the direct and proximate cause 0f
Plaintiffs injuries.


        8.         Plaintiff    LaRonde D.      Gillis Jr.’s injuries   and damages are permanent.


        9.         As   a direct and proximate result 0f         Rodney Pewitt’ s negligence, LaRonde D.
Gillis, Jr.   has suffered lost wages.


        10.        Plaintiff,   LaRonde D.      Gillis, Jr.   has incurred medical   bills for the   treatment 0f
his injuries directly resulting       from     this collision.



        11.        As                               Rodney Pewitt’ s negligence, LaRonde D.
                        a direct and proximate result 0f
Gillis, Jr.   has experienced physical and mental pain and suffering, 10st wages and has 10st
the ability to perform usual activities, resulting in a diminished quality 0f                life.




                                   SECOND CAUSE OF ACTION
                            NEGLIGENCE PER SE OF TRUCK DRIVER

        12.        Plaintiffs reallege   and incorporate herein by reference paragraphs              1   through   1 1

above as      if fully restated   verbatim.


        13.        Rodney Pewitt violated state and federal statutes and regulations including but
not limited t0 Title 9 0f the Indiana Code.


        14.        Defendant Rodney Pewitt’ s statutory Violations directly and proximately caused
Plaintiffs’    damages and       injuries.



        15.        Defendant Rodney Pewitt            is   negligent per se based 0n these statutory and
regulatory Violations.


                                     THIRD CAUSE OF ACTION

                        RESPONDEAT SUPERIOR OF TRUCK COMPANY

        16.        Plaintiffs reallege       and incorporate herein by reference paragraphs              1   through
15 above as      if fully restated   verbatim.
USDC IN/ND case 4:20-cv-00017-JTM-JEM document 1-2 filed 03/16/20 page 3 of 3
        17.     Defendant Rodney Pewitt was the employee, agent, servant, 0r independent
contractor for Landstar Inway, Inc. Accordingly, Landstar Inway, Inc.                 is   vicariously
liable for the acts of    Defendant Rodney Pewitt for the causes 0f action above.


        WHEREFORE,           the Plaintiff,   LaRonde D.    by counsel Ken Nunn Law
                                                            Gillis, Jr.,

Office, demand judgment against the Defendants, Rodney Pewitt and Landstar Inway,
Inc. for permanent injuries in a reasonable amount to be determined at the trial of this
cause, for medical expenses, 10st wages, and other special expenses, court costs and all
other just and proper relief in the premises.


                                            KEN NUNN LAW OFFICE


                                            s/ Chris   Moeller
                                            Chris Moeller, #25710—49
                                            KEN NUNN LAW OFFICE
                                            104 South Franklin Road
                                            Bloomington, IN 47404
                                           Phone: (812) 332-945 1
                                           Fax: (812) 331-5321
                                            E-mail:    chrism@kennunn.com

                                  REQUEST FOR TRIAL BY JURY

        Comes now        the plaintiff,   by counsel, Ken Nunn Law         Office, and requests that this


matter be tried by jury pursuant t0 Trial Rule 38.


                                            KEN NUNN LAW OFFICE


                                            s/ Chris   Moeller
                                            Chris Moeller, #25710-49
                                            KEN NUNN LAW OFFICE
                                            104 South Franklin Road
                                            Bloomington, IN 47404
                                            Phone: (812) 332-945 1
                                            Fax: (812) 331—5321
                                            E-mail:    chrism@kennunn.com



Chris Moeller, #25710-49
Ken Nunn Law    Office
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 12—332—9451
Fax Number:    812-331-5321
Attorney for Plaintiff
